Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 21-40 are pending. Claims 21-40 have been examined. Claims 21-40 have been allowed.

A Terminal Disclaimer against US patent 10582909 has been filed and approved. The Double Patenting rejections, hence, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Jeremy Neilson, Reg. No. 72,914, on 4/13/2022.

Claims are amended as following:
21.	(Currently Amended) A system for performing an interventional procedure, the system comprising:
	an interventional instrument and
	a control system comprising a processor and a memory comprising machine-readable instructions that, when executed by the processor, cause the control system to:
		receive a model of an anatomic structure;
		record a target location for a target structure identified in the model;
	determine a planned deployment location for the interventional instrument to perform the interventional procedure on the target structure;
receive sensor data including an intraoperative image of the target structure from a sensor system disposed at least partially within the anatomic structure; and 
identify, based on the intraoperative image of the target structure from the sensor system disposed at least partially within the anatomic structure indicating a different target location of the target structure than the recorded target location, a revised deployment location for the interventional instrument to perform the interventional procedure on the target structure.

23.	(Currently Amended) The system of claim 21, wherein the machine-readable instructions, when executed by the processor further cause the control system to:
	identify a revised target location for the target structure based on the intraoperative image of the target structure.

31.	(Currently Amended) A method of performing an interventional procedure, the method comprising:
receiving a model of an anatomic structure;
recording a target location for a target structure identified in the model;
determining a planned deployment location for an interventional instrument to perform the interventional procedure on the target structure;
receiving sensor data including an intraoperative image of the target structure from a sensor system disposed at least partially within the anatomic structure; and 
identifying, based on the intraoperative image of the target structure from the sensor system disposed at least partially within the anatomic structure indicating a different target location of the target structure than the recorded target location, a revised deployment location for the interventional instrument to perform the interventional procedure on the target structure.

33.	(Currently Amended) The method of claim 31, further comprising:
identifying a revised target location for the target structure based on the intraoperative image of the target structure.

40.	(Currently Amended) The method of claim 31, further comprising:
	displaying the intraoperative image on a display system.

Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance:

As per claims 21 and 31, Belson and Shahidi in combination teach a system for performing an interventional procedure, the system comprising: 
an interventional instrument and
a control system comprising a processor and a memory comprising machine-readable instructions that, when executed by the processor, cause the control system to: 
receive a model of an anatomic structure;
record a target location for a target structure identified in the model; and
determine a planned deployment location for the interventional instrument to perform the interventional procedure on the target structure; 
receive sensor data including an intraoperative image of the target structure from a sensor system disposed at least partially within the anatomic structure; 
But Belson and Shahidi either alone or in combination teach do not teach:
identify, based on the intraoperative image of the target structure from the sensor system disposed at least partially within the anatomic structure indicating a different target location of the target structure than the recorded target location, a revised deployment location for the interventional instrument to perform the interventional procedure on the target structure.
	In combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                        
                                                                                                                                                                                                    /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148